        Case 4:20-cr-00058-BMM Document 32 Filed 11/10/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                    CR 20-58-GF-BMM

          Plaintiff,

         vs.                                 AMENDED ORDER

RICK JOHN MORALES JR.,

          Defendant.


      Upon Petition of Paulette L. Stewart, Assistant United States Attorney for the

District of Montana, and good cause appearing therefore,

      IT IS HEREBY ORDERED that the Clerk of this Court issue a Writ of

Habeas Corpus (for prosecution) directing the United States Marshal for the District

of Montana; the Warden, Montana Department of Corrections, START

Correctional Facility – Connections Corrections Program, Anaconda, Montana;

and the Director, START Correctional Facility – Connections Corrections

Program, to produce Rick John Morales Jr. before the Court at the Magistrate

Judge’s Courtroom in Great Falls, Montana, at 3:00 p.m. on Tuesday, December 8,



                                         1
        Case 4:20-cr-00058-BMM Document 32 Filed 11/10/20 Page 2 of 2
2020. Rick John Morales Jr. is to stay in federal custody until Judgment in this cause

is issued. Rick John Morales Jr. shall then be returned to the custody of the Montana

Department of Corrections, START Correctional Facility – Connections

Corrections Program, Anaconda, Montana.



      DATED this 10th day of November, 2020.




                                          2
